Exhibit 10.1

 

SECOND amendment to AMENDED AND RESTATED credit agreement

This Second Amendment to Amended and Restated Credit Agreement (this
“Amendment”), dated as of February 28, 2014, is entered into by and between
Green plains holdings ii llc, a Delaware limited liability company (the
“Borrower”), and COBANK, ACB, a federally chartered instrumentality of the
United States, in its capacity as Administrative Agent (as defined in the Credit
Agreement described below).

Recitals

The Borrower, the Lenders and the Administrative Agent are parties to an Amended
and Restated Credit Agreement dated as of February 9, 2012 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to certain amendments to the Credit Agreement, and the Administrative Agent and
the Lenders are willing to grant such request on the terms and subject to the
conditions contained in this Amendment.

Accordingly, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions.  Capitalized terms defined in the Credit Agreement and
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

Section 2. Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a) Amendment to Section 1.1 of the Credit Agreement (Definitions).  Section 1.1
of the Credit Agreement is amended by adding or amending and restating, as the
case may be, the following definitions:

“Aggregate Term C  Commitment Amount” is the amount so specified in Exhibit D
hereto, constituting the sum of the Term C  Commitments of the Term C  Lenders.

“Commitment” means, with respect to any Lender, such Lender’s Term A Commitment,
Term B Commitment, Term C Commitment or Revolving Term Commitment, as the
context requires.

“Commitment Amount” means the Aggregate Term A Commitment Amount, the Aggregate
Term B Commitment Amount, the Aggregate Term C Commitment Amount or the
Aggregate Revolving Term Commitment Amount, as the context requires.





--------------------------------------------------------------------------------

 

“Credit Exposure”  means, with respect to any Facility and any Lender at any
time, such Lender’s Revolving Term Exposure, Term A Exposure, Term B Exposure or
Term C Exposure, or the aggregate of all of the foregoing, as the case may be.

“Credit Extension” means the making of any Advance,  the conversion to or
continuation of any LIBOR Loan or any Quoted Rate Loan or the issuance of any
Letter of Credit.

“Default Rate” has the meaning specified in Section 2.8(e).

“Facility”  means the Revolving Term Facility, the Term A  Facility, the Term B
 Facility or the Term C Facility, as the context requires.

“Financial Covenants”  means the covenants contained in Sections 5.10, 5.11 and
5.12.

“Interest Payment Date” means: (a) with respect to each LIBOR Loan, the last day
of the Interest Period applicable thereto  (and, if such Interest Period is
longer than three months, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period); (b) with respect to each Base Rate Loan, the 20th day of each
calendar month; (c) with respect to each Quoted Rate Loan, the 20th day of each
calendar month and the last day of the Quoted Rate Period applicable thereto;
(d) with respect to each MetLife Fixed Rate Loan, the 1st day of each calendar
month; and (e) with respect to each Loan, the Maturity Date with respect
thereto.

“Interest Period” means, relative to any LIBOR Loan, the period beginning on
(and including) the date on which such LIBOR Loan is made, or continued as, or
converted into, a LIBOR Loan pursuant to Section 2.2, 2.3 or 2.4 and shall end
on (but exclude) the day that numerically corresponds to such date that is one,
two, three or six months thereafter; provided, however, if any of the foregoing
months has no numerically corresponding day, such period shall end on the last
Business Day of such month, as the Borrower may select in its relevant notice
pursuant to Section 2.2, 2.3 or 2.4; provided,  further, that:

(a)no more than five  (5) different Interest Periods may be outstanding at any
one time under any Facility;

(b)if an Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a month, in which
case such Interest Period shall end on the next preceding Business Day);

(c)no Interest Period may end later than the Maturity Date for the applicable
Facility; and





-2-

--------------------------------------------------------------------------------

 

(d)in no event shall the Borrower select Interest Periods with respect to Loans
under a  Facility that, in the aggregate, would require payment of funding
losses under Section 2.19 in order to make payments of regularly scheduled
installments of principal thereunder or reduction of the related Commitment
Amount.

“LIBO Base Rate” means, with respect to an Interest Period, a fixed annual rate
(rounded upward to the next whole multiple of 1/100 of 1%) obtained by dividing
(a) the rate of interest, as determined by the Administrative Agent, at which
deposits in dollars for the relevant Interest Period are offered as
determined by the ICE Benchmark Administration (or any successor thereto or any
other readily available service selected by the Administrative Agent that has
been approved by the ICE Benchmark Administration as an authorized information
vendor for purposes of displaying rates) as of 11:00 a.m. (London time) on the
day that is two (2) Business Days prior to the first day of such Interest
Period, provided, that in the event the ICE Benchmark Administration ceases to
provide such quotations (as determined by the Administrative Agent), the
foregoing rate of interest shall mean any similar successor rate designated by
the Administrative Agent in its reasonable discretion; by (b) a percentage equal
to 1.00 minus the applicable percentage (expressed as a decimal) prescribed by
the Board of Governors of the Federal Reserve System (or any successor thereto)
for determining the maximum reserve requirements applicable to Eurodollar
fundings (currently referred to as “Eurocurrency Liabilities” in Regulation D)
or any other maximum reserve requirements applicable to a member bank of the
Federal Reserve System with respect to such Eurodollar fundings.

“Loan” means a designated portion of outstanding principal indebtedness under
one or more Facilities which bears interest at a rate determined by reference to
a particular LIBO Rate, Base Rate, Quoted Rate or MetLife Fixed Rate, as the
case may be.

“Maturity Date” means:  (a) with respect to the Revolving Term Facility, July 1,
2019;  (b) with respect to the Term A  Facility, July 1, 2016; (c) with respect
to the Term B Facility, July 1, 2016; and (d) with respect to the Term C
Facility, July 1, 2019.

“Note” means a Revolving Term Note, a Term A  Note, a Term B Note or a Term C
Note.

“Quoted Rate” means, with respect to a Quoted Rate Period, the rate quoted by
the Administrative Agent in accordance with Section 2.5(b). 

“Quoted Rate Advance” means any Advance that bears interest at a rate determined
by reference to a Quoted Rate.

“Quoted Rate Loan” means any Loan that bears interest at a rate determined by
reference to the Quoted Rate.





-3-

--------------------------------------------------------------------------------

 

“Quoted Rate Period” means, relative to any Quoted Rate Loan, the period
beginning on (and including) the date on which such Quoted Rate Loan is made, or
continued as, or converted into, a Quoted Rate Loan pursuant to Section 2.2, 2.3
or 2.4 and shall end on (but exclude) the day that is determined by the
Administrative Agent in accordance with Section 2.5; provided, however, that:

(a)no more than five  (5) different Quoted Rate Periods may be outstanding at
any one time under any Facility;

(b)the Quoted Rate Period shall begin on a Business Day and shall continue for a
period of not less than one hundred eighty (180) days;  

(c)if a Quoted Rate Period would otherwise end on a day that is not a Business
Day, such Quoted Rate Period shall end on the next following Business Day;

(d)no Quoted Rate Period may end later than the Maturity Date for the applicable
Facility; and

(e)in no event shall the Borrower select Quoted Rate Periods with respect to
Loans under a  Facility that, in the aggregate, would require payment of funding
losses under Section 2.19 in order to make payments of regularly scheduled
installments of principal thereunder.

“Second Amendment Effective Date” means February 28, 2014.

“Term C  Advance” means an advance deemed to have been made pursuant to Section
2.1(d).

“Term C  Commitment”  means, with respect to any Lender, the amount so
designated for such Lender in the Register maintained by the Administrative
Agent, plus or minus any such amount assumed or assigned pursuant to any
Assignment and Assumption.

“Term C Exposure” means, with respect to any Lender, the aggregate principal
amount of all outstanding Term C  Advances held by such Lender. 

“Term C  Facility” means the term loan facility being made available to the
Borrower by the Lenders pursuant to Section 2.1(d).

“Term C  Lender” means any Lender with a Term C  Commitment.

“Term C  Note” means a promissory note of the Borrower payable to a Lender in
the amount of such Lender’s Term C Commitment, in substantially the form of
Exhibit K, as such promissory note may be amended, extended or otherwise
modified from time to time, and including each other promissory note accepted
from time to time in substitution therefor or in renewal thereof.





-4-

--------------------------------------------------------------------------------

 

“Term Facility” means the Term A Facility, the Term B Facility or the Term C
Facility, as the context requires.

(b) Additional Amendment to Section 1.1 of the Credit Agreement (Definitions). 
Section 1.1 of the Credit Agreement is further amended by deleting therefrom the
definitions of “Free Cash Flow” and “Free Cash Flow Payment”.

(c) Amendment to Section 2.1 of the Credit Agreement (Commitments as to
Facilities).  Section 2.1 of the Credit Agreement is amended by adding a new
subsection (d) to the end thereof to read in its entirety as follows:

“(d)Term C Facility; Conversion of Revolving Term Advances to Term C
Advances.  On the Second Amendment Effective Date, each Revolving Term Lender
shall be deemed to have converted a portion of the Revolving Term Loans held by
such Revolving Term Lender to a Term C Advance hereunder in an amount equal to
such Revolving Term Lender’s Term C Commitment Amount. The Term C Advances shall
be repayable in accordance with the terms set forth herein and in the other Loan
Documents with respect to the Term C Facility.  The Term C Advances shall
continue to be Obligations secured by the Collateral. The Borrower acknowledges
and agrees that each Term C Lender’s obligation with respect thereto is solely
to convert a portion of its Revolving Term Loans into Term C Advances in
accordance with this paragraph (d), that no Lender has any obligation otherwise
to extend any loan or advance any funds with respect to any Term C Commitment,
that the Term C Commitment is not a revolving facility, and that Term C Advances
may not be reborrowed following payment thereof.”

(d) Amendment to Section 2.2 of the Credit Agreement (Procedures for Revolving
Term Advances).  Section 2.2 of the Credit Agreement is amended and restated in
its entirety to read as follows:

“Section 2.2Procedures for Revolving Term Advances. 

Each Revolving Term Borrowing shall be funded by the Revolving Term Lenders as
Base Rate Advances, LIBOR Advances or Quoted Rate Advances, as the Borrower
shall specify in the related notice of proposed Revolving Term Borrowing.  Base
Rate Loans,  LIBOR Loans and Quoted Rate Loans may be outstanding at the same
time.  With respect to (a) Base Rate Loans, the principal amount of any
Revolving Term Borrowing shall be in an amount equal to $500,000 or a higher
integral multiple of $100,000 or, if less, the amount by which the Aggregate
Revolving Term Commitment Amount exceeds the Revolving Term Facility Outstanding
Amount; (b) LIBOR Loans, the principal amount of any Revolving Term Borrowing
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$500,000; and (c) Quoted Rate Loans, the principal amount of any Revolving
Term Borrowing shall be in an amount equal to $1,000,000 or a higher integral
multiple of $500,000.  The Borrower shall give notice to the Administrative
Agent of each proposed Revolving Term Borrowing that is to bear interest
initially at the Base Rate or a Quoted Rate not later than 11:00 a.m. on a
Business Day which is at least one (1) Business Day



-5-

--------------------------------------------------------------------------------

 

prior to the proposed date of such Revolving Term Borrowing or, in the case of a
Revolving Term Borrowing that is to bear interest initially at a LIBO Rate, not
later than 11:00 a.m. on a Business Day which is at least three (3) Business
Days prior to the proposed date of such Revolving Term Borrowing.  Each such
notice shall be effective upon receipt by the Administrative Agent, shall be in
writing or by telephone or telecopy transmission, to be confirmed in writing by
the Borrower if so requested by the Administrative Agent (in the form of Exhibit
E) and shall specify whether the Revolving Term Borrowing is to bear interest
initially at the Base Rate, a LIBO Rate or a Quoted Rate, and in the case of a
Revolving Term Borrowing that is to bear interest initially at a LIBO Rate or a
Quoted Rate, shall specify the Interest Period or the requested Quoted Rate
Period applicable thereto. Promptly upon receipt of such notice (but in no event
later than the close of business on the Business Day of receipt of such notice),
the Administrative Agent shall advise each Lender of the proposed Revolving Term
Borrowing.  Subject to satisfaction of the conditions precedent set forth in
Article III with respect to such Revolving Term Borrowing, at or before 10:00
a.m. on the date of the requested Revolving Term Borrowing, each Revolving Term
Lender shall provide the Administrative Agent at the principal office of the
Administrative Agent in Denver, Colorado (or such other office as the
Administrative Agent may designate), with immediately available funds covering
such Revolving Term Lender’s Percentage of such Revolving Term Borrowing.  The
Administrative Agent shall pay over proceeds of such Revolving Term Borrowing to
the Borrower, in immediately available funds, prior to the close of business on
the date of the requested Revolving Term Borrowing, provided that the
Administrative Agent shall have no obligation to provide funds to the Borrower
in respect of a Revolving Term Lender’s Revolving Term Commitment unless such
funds have been received by the Administrative Agent from such Revolving Term
Lender.”

(e) Amendment to Section 2.3 of the Credit Agreement (Converting Loans to LIBOR
Loans or Quoted Rate Loans; Procedures).  Section 2.3 of the Credit Agreement is
amended and restated in its entirety to read as follows:

“Section 2.3Converting Loans to LIBOR Loans or Quoted Rate Loans; Procedures. 

(a)Converting Base Rate Loans and Quoted Rate Loans to LIBOR Loans.  So long as
no Default or Event of Default exists and subject, in the case of a Quoted Rate
Loan, to the payment of any amounts required to be paid pursuant to Section 2.19
if such conversion occurs on a date other than the last day of a Quoted Rate
Period, the Borrower may convert all or any part of any outstanding Base Rate
Loan or Quoted Rate Loan into a LIBOR Loan by giving notice to the
Administrative Agent of such conversion not later than 11:00 a.m. on a Business
Day which is at least three (3) Business Days prior to the date of the requested
conversion. Each such notice shall be irrevocable, shall be effective upon
receipt by the Administrative Agent, shall be in writing or by telephone or
telecopy transmission, to be confirmed in writing by the Borrower if so
requested by the



-6-

--------------------------------------------------------------------------------

 

Administrative Agent (in the form of Exhibit F), shall specify the date and
amount of such conversion, the total amount of the Loan to be so converted and
the Interest Period therefor.  Each conversion of a Loan to a LIBOR Loan shall
be on a Business Day.  The aggregate amount of each such conversion of any Loan
shall be in an amount equal to $1,000,000 or a higher integral multiple of
$500,000.

(b)Converting Base Rate Loans and LIBOR Loans to Quoted Rate Loans.  So long as
no Default or Event of Default exists and subject, in the case of a LIBOR Loan,
to the payment of any amounts required to be paid pursuant to Section 2.19 if
such conversion occurs on a date other than the last day of an Interest Period,
the Borrower may convert all or any part of any outstanding Base Rate Loan or
LIBOR Loan into a Quoted Rate Loan by giving notice to the Administrative Agent
of the Borrower’s request for conversion not later than 11:00 a.m. on a Business
Day which is at least one (1) Business Day prior to the date of the requested
conversion.  Each such request shall be in writing or by telephone or telecopy
transmission, to be confirmed in writing by the Borrower if so requested by the
Administrative Agent (in the form of Exhibit F), shall specify the date and
amount of such conversion, the total amount of the Loan to be so converted and
the requested Quoted Rate Period therefor.  Each conversion of a Loan to a
Quoted Rate  Loan shall be on a Business Day.  The aggregate amount of each such
conversion of any Loan shall be in an amount equal to $1,000,000 or a higher
integral multiple of $500,000.”  

(f) Amendment to Section 2.4 of the Credit Agreement (Procedures at End of an
Interest Period or a Quoted Rate Period).  Section 2.4 of the Credit Agreement
is amended and restated in its entirety to read as follows:

“Section 2.4Procedures at End of an Interest Period or a Quoted Rate Period. 

(a) Procedures at End of an Interest Period.  Unless the Borrower requests a new
LIBOR Loan in accordance with the procedures set forth below, or requests and
accepts a new Quoted Rate Loan in accordance with the procedures set forth in
Sections 2.3(b) and 2.5(b), or pays the principal of an outstanding LIBOR Loan
at the expiration of an Interest Period, each Lender shall automatically and
without request of the Borrower convert each LIBOR Loan to a Base Rate Loan on
the last day of the relevant Interest Period.  So long as no Default or Event of
Default exists, the Borrower may cause all or any part of any outstanding LIBOR
Loan to continue to bear interest at a LIBO Rate after the end of the then
applicable Interest Period by notifying the Administrative Agent not later than
11:00 a.m. on a Business Day which is at least three (3) Business Days prior to
the first day of the new Interest Period.  Each such notice shall be effective
when received by the Administrative Agent, shall be in writing or by telephone
or telecopy transmission, to be confirmed in writing by the Borrower if so
requested by the Administrative Agent (in the form of Exhibit G), and shall
specify the first day of the applicable Interest Period, the amount of the
expiring LIBOR Loan to be continued and the new Interest Period therefor.  Each
new



-7-

--------------------------------------------------------------------------------

 

Interest Period shall begin on a Business Day and the amount of each Loan
bearing interest at a new LIBO Rate shall be in an amount equal to $1,000,000 or
a higher integral multiple of $500,000.

(b)Procedures at End of a Quoted Rate Period.  Unless the Borrower requests and
accepts a new Quoted Rate Loan in accordance with the procedures set forth below
and in Section 2.5(b), or requests a new LIBOR Loan in accordance with the
procedures set forth in paragraph (a), or pays the principal of an outstanding
Quoted Rate Loan at the expiration of a Quoted Rate Period, each Lender shall
automatically and without request of the Borrower convert each Quoted Rate Loan
to a Base Rate Loan on the last day of the relevant Quoted Rate Period.  So long
as no Default or Event of Default exists, the Borrower may cause all or any part
of any outstanding Quoted Rate Loan to continue to bear interest at a Quoted
Rate after the end of the then applicable Quoted Rate Period by notifying the
Administrative Agent not later than 11:00 a.m. on a Business Day which is at
least one (1) Business Day prior to the first day of the new Quoted Rate
Period.  Each such notice shall be effective when received by the Administrative
Agent, shall be in writing (in the form of Exhibit G), and shall specify the
first day of the applicable Quoted Rate Period, the amount of the expiring
Quoted Rate Loan to be continued and the new Quoted Rate Period therefor.  Each
new Quoted Rate Period shall begin on a Business Day and the amount of each Loan
bearing interest at a new Quoted Rate shall be in an amount equal to $1,000,000
or a higher integral multiple of $500,000.”

(g) Amendment to Section 2.5 of the Credit Agreement (Setting and Notice of LIBO
Rate and Quoted Rate).  Section 2.5 of the Credit Agreement is amended and
restated in its entirety to read as follows:

“Section 2.5Setting and Notice of LIBO Rate and Quoted Rate.  

(a)Setting and Notice of LIBO Rate.  The applicable LIBO Rate for each Interest
Period shall be determined by the Administrative Agent on the second Business
Day prior to the beginning of such Interest Period, whereupon notice thereof
(which may be by telephone) shall be given by the Administrative Agent to the
Borrower and each other Lender Party.  Each such determination of the applicable
LIBO Rate shall be conclusive and binding upon the parties hereto, in the
absence of manifest error.  The Administrative Agent, upon written request of
the Borrower or any Lender, shall deliver to the Borrower or such requesting
Lender a statement showing the computations used by the Administrative Agent in
determining the applicable LIBO Rate hereunder.

(b)Setting and Notice of Quoted Rate.  On the date on which any Quoted Rate
Advance is to be made, any Base Rate Loan or LIBOR Loan is to be converted to a
Quoted Rate Loan or any Quoted Rate Loan is to be continued as a new Quoted Rate
Loan, the Administrative Agent, after consultation with the Lenders with
Commitments under such Facility, shall notify the Borrower of the proposed
Quoted Rate and Quoted Rate Period to be applicable to the requested



-8-

--------------------------------------------------------------------------------

 

Quoted Rate Loan.  The Borrower may accept a proposed Quoted Rate and applicable
Quoted Rate Period quoted by the Administrative Agent not later than 1:00 p.m.
on the day the quote is provided.  If the Borrower does not affirmatively accept
a proposed Quoted Rate and the applicable Quoted Rate Period quoted by the
Administrative Agent, in writing, on or prior to such time, the Borrower’s
request for a Quoted Rate Loan shall be deemed to have been a request for a Base
Rate Loan to be made, converted or continued (as applicable) on that day.”

(h) Amendment to Section 2.7 of the Credit Agreement (Interest Rates Applicable
to a Facility).  Section 2.7 of the Credit Agreement is amended and restated in
its entirety to read in its entirety as follows:

“Section 2.7Interest Rates Applicable to a Facility.

Subject in all events to application of the Default Rate as provided in Section
2.8(e),  Loans shall bear interest in accordance with the following:

(a)Revolving Term Loans, Term A Loans and Term C Loans.  The aggregate unpaid
principal amount of each Revolving Term Loan, Term A Loan and Term C Loan shall
bear interest at the Base Rate, unless a LIBO Rate or a Quoted Rate shall become
applicable thereto pursuant to Section 2.2, 2.3 or 2.4, in which case the
aggregate unpaid principal amount of such Loan shall bear interest at the
applicable LIBO Rate or Quoted Rate.

(b)Term B Loans.  The aggregate unpaid principal amount of each Term B Loan
shall bear interest at the MetLife Fixed Rate applicable to each such Term B
Advance.”

(i) Amendment to Section 2.8 of the Credit Agreement (Interest on Loans). 
Section 2.8 of the Credit Agreement is amended and restated in its entirety to
read as follows:

“Section 2.8 Interest on Loans.

The Borrower will pay interest on the unpaid principal amount of each Loan for
the period commencing on the date of this Agreement until the unpaid principal
amount thereof is paid in full, in accordance with the following:

(a)Base Rate Loans.  Subject to subsection (e) below, while any outstanding
principal of a Loan constitutes a Base Rate Loan, the outstanding principal
balance thereof shall bear interest at an annual rate at all times equal to the
Base Rate.

(b)LIBOR Loans.  Subject to subsection (e) below, while any outstanding
principal of a Loan constitutes a LIBOR Loan, the outstanding principal balance
thereof shall bear interest for the applicable Interest Period at an annual rate
at all times equal to the LIBO Rate applicable to such LIBOR Loan.





-9-

--------------------------------------------------------------------------------

 

(c)MetLife Fixed Rate Loans.  Subject to subsection (e) below, while any
outstanding principal of a Loan constitutes a MetLife Fixed Rate Loan, the
outstanding principal balance thereof shall bear interest at an annual rate at
all times equal to the applicable MetLife Fixed Rate.

(d)Quoted Rate Loans.  Subject to subsection (e) below, while any outstanding
principal of a Loan constitutes a Quoted Rate Loan, the outstanding principal
balance thereof shall bear interest for the applicable Quoted Rate Period at an
annual rate at all times equal to the Quoted Rate applicable to such Quoted Rate
Loan.

(e)Default Rate.  From and after written notice from the Administrative Agent to
the Borrower following the occurrence of an Event of Default and continuing
thereafter until such Event of Default shall be remedied to the written
satisfaction of the Required Lenders, the outstanding principal balance of each
Loan shall bear interest, until paid in full, at an annual rate equal to the sum
of 200 basis points and the higher of the interest rate otherwise in effect with
respect to such outstanding principal.  In addition, any unreimbursed amounts
payable under Section 2.6 and all fees, indemnification obligations and other
Obligations not paid when due hereunder shall bear interest, until paid in full,
at an annual rate equal to the sum of (x) the Base Rate  and (y) 200 basis
points (each rate described in this subsection (e) herein, a “Default Rate”).

(f)Savings Clause.  Notwithstanding anything in this Section 2.8 to the
contrary, at no time shall the Borrower be obligated or required to pay interest
on any Obligation at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the maximum interest rate
which the Borrower is permitted by applicable law.  If, under the terms of this
Agreement or any other Loan Document, the Borrower is at any time required or
obligated to pay interest on any Obligation at a rate in excess of such maximum
rate, the LIBO Rate, Base Rate, Quoted Rate, MetLife Fixed Rate or Default Rate,
as the case may be, shall be deemed to be immediately reduced to such maximum
rate and all previous payments in excess of the maximum rate shall be deemed to
have been payments in reduction of principal and not on account of any interest
thereon due hereunder.  All sums paid or agreed to be paid to a Lender for the
use, forbearance or retention of any Obligation, shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full stated term of the Obligation to which such payment applies until payment
in full so that the rate or amount of interest on account of any such Obligation
does not exceed the maximum lawful rate of interest from time to time in effect
and applicable to such Obligation for so long as the Obligation is outstanding.”

(j) Amendment to Section 2.10(a) of the Credit Agreement (Promissory Notes
Optional).  Section 2.10(a) of the Credit Agreement is amended and restated in
its entirety to read as follows:



-10-

--------------------------------------------------------------------------------

 

“(a)Promissory Notes Optional.  The Borrower’s obligation to repay the principal
of and interest on the Advances made by each Lender shall be evidenced in the
Register and shall, if requested by such Lender, also be evidenced:  (i) by a
Revolving Term Note, duly executed and delivered by the Borrower, with blanks
appropriately completed, with respect to the Revolving Term Advances made by
such Lender; (ii) by a Term A  Note, duly executed and delivered by the
Borrower, with blanks appropriately completed, with respect to the Term A
 Advances made by such Lender; (iii) by a Term B  Note, duly executed and
delivered by the Borrower, with blanks appropriately completed, with respect to
the Term B  Advance made by such Lender; and (iv) by a Term C  Note, duly
executed and delivered by the Borrower, with blanks appropriately completed,
with respect to the Term C Loans held by such Lender.”

(k) Amendment to Section 2.10(b) of the Credit Agreement (Interest).  Section
2.10(b) of the Credit Agreement is amended and restated in its entirety to read
as follows:

“(b)Interest.  The Borrower shall pay accrued but unpaid interest on each Loan
on each Interest Payment Date with respect to that Loan; provided that in the
case of a Base Rate Loan or a Quoted Rate Loan, the Borrower shall pay interest
accrued through the last day of the calendar month immediately preceding the
calendar month in which such Interest Payment Date occurs with respect to such
Loan (unless such Interest Payment Date is also the last day of a Quoted Rate
Period or the Maturity Date for such Loan, in which case the Borrower shall pay
all accrued but unpaid interest on such Loan).”

(l) Amendment to Section 2.10(c) of the Credit Agreement (Revolving Term
Facility Principal).  Section 2.10(c) of the Credit Agreement is amended and
restated in its entirety to read as follows:

“(c)Revolving Term Facility Principal.  The outstanding principal amount of the
Revolving Term Facility in excess of the applicable Aggregate Revolving Term
Commitment Amount then in effect as of any date shall be due and payable on such
date, and the entire remaining unpaid principal balance of the Revolving Term
Facility and all accrued but unpaid interest thereon shall be due and payable in
full on the Maturity Date of the Revolving Term Facility.”

(m) Amendment to Section 2.10(g) of the Credit Agreement (Application of
Mandatory Prepayments).  Section 2.10(g) of the Credit Agreement is amended and
restated in its entirety to read as follows:

“(g)Application of Mandatory Prepayments.   Except as provided in Section 7.4
hereof, all amounts received pursuant to paragraph (f) shall be applied in the
following order:    

(i)first, to all fees, costs and expenses then due and owing to the
Administrative Agent;



-11-

--------------------------------------------------------------------------------

 

(ii)second, to accrued but unpaid interest, fees and breakage costs then due and
owing to the Lenders;  

(iii)third,  to the outstanding principal balance of the Revolving Term
Facility, with a concurrent reduction in the Aggregate Revolving Term Commitment
Amount;

(iv)fourth,  to the outstanding principal balance of the Term C Facility;

(v)fifth,  to the outstanding principal balance of the Term A Facility and the
Term B Facility, fifty percent of which amounts shall be applied to the Term A
Facility and fifty percent to the Term B Facility, to be applied within each
such Facility to the principal installments due thereunder in inverse order of
their scheduled maturities; and

(vi)sixth, to any remaining Obligations, in such order as the Required Lenders
may in their sole discretion designate.

Unless otherwise provided in this Agreement or the other Loan Documents,
payments from the Borrower of principal within any category above shall be
applied, first, to the principal of Base Rate Loans on a pro rata basis and,
second, to the principal of LIBOR Loans and Quoted Rate Loans (and, among such
LIBOR Loans and Quoted Rate Loans, in such order as may be determined by the
Administrative Agent and the Borrower).” 

(n) Additional Amendment to Section 2.10 of the Credit Agreement (Term C
Facility Principal).  Section 2.10 of the Credit Agreement is amended by adding
a new subsection (h) to the end thereof to read in its entirety as follows:

“(h)Term C Facility Principal.  The outstanding principal balance of the Term C
Facility, together with all accrued but unpaid interest thereon, shall be paid
in consecutive, quarterly installments in an amount equal to (i) $250,000 due
and payable on April 1, 2014 and on each July 1, October 1, January 1 and April
1 thereafter through and including July 1, 2016, and (ii) $1,500,000 due and
payable on October 1, 2016 and on each January 1, April 1, July 1 and October 1
of each year thereafter.  The entire remaining unpaid principal balance of the
Term C Facility and all accrued but unpaid interest thereon shall be due and
payable in full on the Maturity Date of the Term C Facility.”

(o) Amendment to Section 2.14(b) of the Credit Agreement (Prepayments).  Section
2.14(b) of the Credit Agreement is amended and restated in its entirety to read
as follows:

“(b)Prepayments.  The Borrower from time to time may, upon three (3) Business
Days’ notice to the Administrative Agent, voluntarily prepay the Loans in whole
or in part.  In the event of either mandatory prepayment or voluntary prepayment
hereunder,  (i) any prepayment of a Facility shall be applied against
outstanding Loans of each Lender under that Facility pro rata according to



-12-

--------------------------------------------------------------------------------

 

each Lender’s Percentage of that Facility; (i) each prepayment of the Loans
shall be made to the Administrative Agent not later than 2:00 p.m. on a Business
Day, and funds received after that hour shall be deemed to have been received by
the Administrative Agent on the next following Business Day; (iii) each partial
prepayment of a LIBOR Loan, Quoted Rate Loan or MetLife Fixed Rate Loan shall be
accompanied by accrued interest on such partial prepayment through the date of
prepayment and additional compensation calculated in accordance with Section
2.19;  (iv) each partial prepayment of a LIBOR Loan or a Quoted Rate Loan shall
be in an aggregate amount equal to the applicable minimum Loan amount specified
in Section 2.3 and, after application of any such prepayment, shall not result
in a LIBOR Loan or a Quoted Rate Loan, as applicable, remaining outstanding in
an amount less than such minimum Loan amount; (v) each partial prepayment of
Base Rate Loans shall be in an aggregate amount equal to $100,000 or a higher
integral multiple of $100,000, unless (in either case) the aggregate outstanding
balance of all Loans under the Facility being prepaid is less than such minimum
Loan amount, in which event any such prepayment may be in such lesser amount;
(vi) unless notified by the Borrower in writing to the contrary, the
Administrative Agent shall apply all partial prepayments first,  to the
outstanding principal balance of the Revolving Term Facility, with a concurrent
reduction in the Aggregate Revolving Term Commitment Amount, second, to the
outstanding principal balance of the Term C Facility and, third, to the
outstanding principal balance of the Term A Facility and the Term B Facility,
fifty percent of which amounts shall be applied to the Term A Facility and fifty
percent to the Term B Facility, to be applied within each such Facility to the
principal installments due thereunder in inverse order of their scheduled
maturities, and (vii) unless notified by the Borrower in writing to the
contrary, each partial prepayment of the Revolving Term Facility shall be
applied to the remaining commitment reductions due thereunder in the inverse
order of their maturities.    Unless otherwise provided in this Agreement or the
other Loan Documents, prepayments from the Borrower of principal within any
category above shall be applied, first, to the principal of Base Rate Loans on a
pro rata basis and, second, to the principal of LIBOR Loans and Quoted Rate
Loans on a pro rata basis (and, among such LIBOR Loans and Quoted Rate Loans, in
such order as may be determined by the Administrative Agent and the Borrower).” 

(p) Amendment to Section 2.19 of the Credit Agreement (Loan Losses).  Section
2.19 of the Credit Agreement is amended and restated in its entirety to read as
follows:

“Section 2.19Loan Losses.

The Borrower hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the calculations of the
amount being claimed) the Borrower will indemnify such Lender against any loss
or expense which such Lender may have sustained or incurred (including but not
limited to any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain LIBOR Loans) or which such Lender may be deemed to have sustained



-13-

--------------------------------------------------------------------------------

 

or incurred, as reasonably determined by such Lender, (a) as a consequence of
any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with any LIBOR Loans or Quoted Rate Loans, (b) due to
any failure of the Borrower to borrow or convert any LIBOR Loans or Quoted Rate
Loans on a date specified therefor in a notice thereof, (c) due to any payment
or prepayment of (i) any LIBOR Loan on a date other than the last day of the
applicable Interest Period therefor or (ii) of any Quoted Rate Loan on a date
other than the last day of the applicable Quoted Rate Period therefor, or
(d) due to any payment or prepayment of a MetLife Fixed Rate Loan on a date
other than on the Maturity Date of the Term B Facility, except as expressly
provided in Section 2.10(e); provided, however, that amounts due in connection
with prepayment of a MetLife Fixed Rate Loan are set forth and described in, and
shall be payable in accordance with, the MetLife Make-Whole Agreement.  For this
purpose, all notices under Sections 2.2, 2.3, and 2.4 shall be deemed to be
irrevocable.”

(q) Amendment to Section 5.10 of the Credit Agreement (Minimum Debt Service
Coverage Ratio).  Section 5.10 of the Credit Agreement is amended and restated
in its entirety to read as follows:

“Section 5.10Minimum Debt Service Coverage Ratio.

The Borrower will maintain its Debt Service Coverage Ratio as of the last day of
each fiscal year of the Borrower, commencing December 31, 2015, at not less than
1.25 to 1.00.”

(r) Amendment to Section 5.11 of the Credit Agreement (Minimum Net Worth). 
Section 5.11 of the Credit Agreement is amended and restated in its entirety to
read as follows:

“Section 5.11Minimum Net Worth.

The Borrower will maintain its Net Worth at all times in an amount not less than
$100,000,000, plus an amount equal to 25% of the Net Income of the Borrower for
each fiscal year ending on or after December 31, 2014 (excluding any fiscal year
in which Net Income is negative).”

(s) Amendment to Section 5.12 of the Credit Agreement (Minimum Working
Capital).  Section 5.12 of the Credit Agreement is amended and restated in its
entirety to read as follows:

“Section 5.12Minimum Working Capital.

The Borrower will maintain its Working Capital as of each Covenant Compliance
Date at not less than $15,000,000.”

(t) Amendment to Section 6.4 of the Credit Agreement (Investments).  Section 6.4
of the Credit Agreement is amended by amending and restating subsection (d)
thereof to read in its entirety as follows:



-14-

--------------------------------------------------------------------------------

 

“(d)[Intentionally omitted.]”

(u) Amendment to Section 6.5 of the Credit Agreement (Restricted Payments). 
Section 6.5 of the Credit Agreement is amended and restated in its entirety to
read as follows:

“Section 6.5Restricted Payments.

The Borrower will not declare or make any Restricted Payments, except that the
foregoing shall not prohibit the Borrower from declaring or paying any dividend
on account of the Borrower’s Capital Stock, so long as (a) no Default or Event
of Default has occurred and is continuing or would exist after giving pro forma
effect to such dividend, (b) such dividend is not made until after the
Administrative Agent has received the financial statements and certificate of
chief financial officer of the Borrower pursuant to Section 5.1(b) hereof with
respect to the fiscal quarter immediately preceding the fiscal quarter in which
such dividend is paid, and (c) if the amount of such dividend exceeds forty
percent of the pre-tax net income of the Borrower for such immediately preceding
fiscal quarter, the Working Capital of the Borrower as of the last day of such
immediately preceding fiscal quarter, after giving pro forma effect to such
dividend, is equal to or greater than $20,000,000.”

(v) Amendment to Section 6.13 of the Credit Agreement (Capital Expenditures). 
Section 6.13 of the Credit Agreement is amended and restated in its entirety to
read as follows:

“Section 6.13[Intentionally omitted.]”

(w) Amendment to Section 7.1 of the Credit Agreement (Events of Default). 
Section 7.1 of the Credit Agreement is amended by amending and restating
subsection (c) thereof to read in its entirety as follows:

“(c) Default in the performance, or breach, of any covenant or agreement of the
Borrower under Section 5.1,  Section 5.6, Section 5.7, Section 5.13 or Article
VI of this Agreement.”

(x) Amendment to Section 9.3(b) of the Credit Agreement (Assignments by
Lenders).  Section 9.3(b) of the Credit Agreement is amended by amending and
restating subsection (i) thereof to read in its entirety as follows:

“(i)Minimum Amounts.

(A)In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it under one or more
Facilities or in the case of an assignment to a Lender, no minimum amount need
be assigned.

(B)In any case not described in Section 9.3(b)(i)(A), the aggregate amount of
the Commitment to be assigned (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the



-15-

--------------------------------------------------------------------------------

 

outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date) shall not be less than $5,000,000 or such lesser amount as approved by the
Administrative Agent in its sole discretion.”

(y) Amendment to Exhibits to the Credit Agreement.  Exhibits D, E, F and G to
the Credit Agreement are hereby deleted and replaced in their entirety with
Exhibits D, E, F and G to this Amendment. The Credit Agreement is further
amended by adding a new Exhibit K to the Credit Agreement in the form of Exhibit
K to this Amendment.

(z) Reference to Chief Financial Officer.  The Credit Agreement, including
without limitation each exhibit thereto, is amended by (i) deleting each
reference to “chief financial officer of the Borrower” and inserting “chief
financial officer, treasurer or other similar officer of the Borrower” in
substitution therefor, and (ii) deleting each reference to “the Borrower’s chief
financial officer” and inserting “the Borrower’s chief financial officer,
treasurer or other similar officer” in substitution therefor.

Section 3. References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby,
and any and all references in any other Loan Document to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

Section 4. Replacement Revolving Term Notes. Concurrent with the execution of
this Amendment, the Borrower shall execute and deliver to the Administrative
Agent its promissory notes (the “Replacement Revolving Term Notes”) in the form
of Exhibit A to the Credit Agreement, dated the date hereof, payable to the
order of each Revolving Term Lender in an amount equal to that Lender’s
Revolving Term Commitment, after giving effect to the amendments set forth in
Section 2 above. The Revolving Term Lenders shall accept the Replacement
Revolving Term Notes in substitution for, but not in payment of, the Revolving
Term Notes (as defined prior to giving effect to this Amendment). Each reference
in the Credit Agreement to the “Revolving Term Notes” shall hereafter be deemed
to be a reference to the Replacement Revolving Term Notes.

Section 5. No Other Changes.  Except as expressly set forth herein, all terms of
the Credit Agreement and each of the other Loan Documents remain in full force
and effect.

Section 6. Representations and Warranties.   The Borrower hereby represents and
warrants to the Administrative Agent and the other Lender Parties as follows:

(a) The Borrower has all requisite power and authority to execute and deliver
this Amendment and to perform its obligations under this Amendment, the Credit
Agreement as amended hereby and the other Loan Documents to which the Borrower
is a party.  This Amendment has been duly and validly executed and delivered to
the Administrative Agent by the Borrower, and this Amendment, the Credit
Agreement as amended hereby and the other Loan Documents to which the Borrower
is a party constitute the Borrower’s legal, valid and binding obligations,
enforceable in accordance with their terms, except to the extent that
enforcement



-16-

--------------------------------------------------------------------------------

 

thereof may be limited by any applicable bankruptcy, insolvency or similar laws
now or hereafter in effect affecting creditors’ rights generally and by general
principles of equity.

(b) The execution and delivery of this Amendment and the performance by the
Borrower of this Amendment, the Credit Agreement as amended hereby and the other
Loan Documents to which the Borrower is a party have been duly authorized by all
necessary limited liability company or other action and do not and will not (i)
require any authorization, consent or approval by, or registration, declaration
or filing with, or notice to, any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any third party,
except such authorization, consent, approval, registration, declaration, filing
or notice as has been obtained, accomplished or given prior to the date hereof,
(ii) violate the Borrower’s Organizational Documents or any provision of any
law, rule, regulation or of any order, writ, injunction or decree presently in
effect having applicability to the Borrower or of the Organizational Documents
of the Borrower, or (iii) result in a breach of, or constitute a default under,
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which the Borrower is a party or by which the Borrower or its
properties may be bound or affected.

(c) All of the representations and warranties contained in the Loan Documents,
including without limitation the representations and warranties in Article IV of
the Credit Agreement, are correct in all material respects on and as of the date
hereof as though made on and as of such date after giving effect to this
Amendment, except to the extent that such representations and warranties relate
solely to an earlier date, and in such case, such representations and warranties
shall be true and correct in all material respects as of such date; provided
that any representation or warranty that is qualified by materiality or
“Material Adverse Effect” shall be true and correct in all respects, as though
made on and as of the applicable date.

(d) No event has occurred and is continuing, or would result from the execution
and delivery of this Amendment or the other documents contemplated hereunder to
which the Borrower is a party, which constitutes a Default or an Event of
Default.

Section 7. Effectiveness.   The amendments set forth in Section 2 above shall be
effective only if the Administrative Agent has received, on or before the date
of this Amendment (or such later date as the Administrative Agent may agree in
writing), each of the following, each in form and substance acceptable to the
Administrative Agent in its sole discretion:

(a) this Amendment, duly executed by the Borrower, together with the written
concurrence of each Lender;

(b) the Acknowledgment and Agreement set forth below, duly executed by GPRE;

(c) the Replacement Revolving Term Notes, duly executed by the Borrower;

(d) a Term C Note in favor of each Term C Lender, duly executed by the Borrower;



-17-

--------------------------------------------------------------------------------

 

(e) a certificate of the secretary or other appropriate officer of the Borrower
 (i) certifying that the execution and delivery of this Amendment and the
performance by the Borrower under this Amendment and the Credit Agreement as
amended hereby have been duly approved by all necessary action of the Governing
Board of the Borrower, and attaching true, correct and complete copies of the
applicable resolutions granting such approval; (ii) certifying that the
Organizational Documents of the Borrower, which were certified and delivered to
Administrative Agent pursuant to that Certificate of Secretary of the Borrower
dated February 9, 2012, continue in full force and effect and have not been
amended or otherwise modified except as set forth in the certificate to be
delivered as of the date hereof; and (iii) certifying that the officers and
agents of the Borrower who have been certified to Administrative Agent pursuant
to the Certificate of Secretary given by the Borrower on February 9, 2012 as
being authorized to sign and to act on behalf of the Borrower continue to be so
authorized or setting forth the sample signatures of each of the officers and
agents of the Borrower authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of the Borrower; 

(f) a certificate of good standing for the Borrower from the Secretary of State
(or the appropriate official) of the state of Delaware, dated not more than 30
days prior to the date hereof; 

(g) a signed opinion of counsel for the Borrower and GPRE addressed to the
Administrative Agent, on behalf of the Lenders, with respect to the matters
contemplated by this Amendment, the Credit Agreement as amended hereby, and the
other documents delivered in connection herewith;

(h) payment in immediately available funds of a fully earned, non-refundable fee
equal to $25,000, which fee shall be shared among the Revolving Term Lenders pro
rata in accordance with their respective Percentages of the Revolving Term
Facility; and

(i) to the extent invoiced on or prior to the date hereof, payment in
immediately available funds of all fees and expenses due and payable pursuant to
Section 10 hereof.  

Section 8. No Waiver.   The execution of this Amendment and any documents,
agreements and certificates contemplated hereunder shall not be deemed to be a
waiver of any Default or Event of Default or any other breach, default or event
of default under any Loan Document, whether or not known to the Administrative
Agent or any other Lender Party and whether or not existing on the date of this
Amendment.

Section 9. Release of Administrative Agent and other Lender Parties.   The
Borrower, by its signature to this Amendment, hereby absolutely and
unconditionally releases and forever discharges the Administrative Agent and the
other Lender Parties, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the Borrower has or claims to have, or may at
any time have or claim to have, against any such Person for or by reason of any
act, omission, matter, cause or thing whatsoever arising on or before the date
of this Amendment in any way relating to or arising out of the Loan Documents or
any action taken or omitted under the Loan



-18-

--------------------------------------------------------------------------------

 

Documents, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

Section 10. Costs and Expenses.   Without limiting Section 9.6 of the Credit
Agreement, the Borrower shall pay or reimburse the Administrative Agent on
demand for all out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the
negotiation, preparation, execution, delivery and administration of this
Amendment and the other documents, agreements, amendments and certificates
contemplated hereunder (whether or not the transactions contemplated hereby or
thereby shall be consummated).

Section 11. Miscellaneous.  This Amendment shall be governed by, and construed
in accordance with, the law of the State of Colorado (other than its conflicts
of laws rules).  This Amendment, together with the Credit Agreement as amended
hereby and the other Loan Documents, comprise the final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto
with respect to such subject matter, superseding all prior oral or written
understandings.  Any provision of this Amendment that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Section
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart to this Amendment by facsimile or by e-mail
transmission of a PDF or similar copy shall be equally as effective as delivery
of an original executed counterpart of this Amendment. Any party delivering an
executed counterpart by facsimile or by e-mail transmission shall also deliver
an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Amendment.

Signature pages follow.

-19-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the undersigned have executed this Amendment as of the day
and year first above written.

 

 

GREEN PLAINS HOLDINGS II LLC

By: /s/ Patrich Simpkins

Name: Patrich Simpkins

Title: EVP – Finance and Treasurer

 

 

 

COBANK, ACB,
as Administrative Agent

By: /s/ Doug Jones

Name: Doug Jones

Title: Vice President

 

 

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT

Green Plains Renewable Energy, Inc. (“GPRE”) is a party to the Amended and
Restated Support and Subordination Agreement (the “Support and Subordination
Agreement”) dated February 9, 2012 among GPRE, Green Plains Holdings II LLC (the
“Borrower”) and CoBank, ACB, as Administrative Agent under the Amended and
Restated Credit Agreement dated February 9, 2012 among the Borrower, the lenders
from time to time party thereto and the Administrative Agent (as amended by a
First Amendment to Amended and Restated Credit Agreement dated October 16, 2012
and the foregoing Second Amendment to Amended and Restated Credit Agreement of
even date herewith (the “Amendment”), and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
As used herein, capitalized terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

 

GPRE hereby (i) acknowledges receipt of the Amendment; (ii) consents to the
terms and execution thereof; (iii) reaffirms all obligations to the
Administrative Agent and the other Lender Parties pursuant to the terms of the
Support and Subordination Agreement and each other Loan Document to which GPRE
is a party; (iv) acknowledges that the Loan Documents may be amended, restated,
supplemented or otherwise modified from time to time without notifying or
obtaining the consent of GPRE and without impairing the liability of the
undersigned under any Loan Documents to which it is a party; and (v) absolutely
and unconditionally releases and forever discharges the Administrative Agent and
the other Lender Parties, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which GPRE has or claims to have, or may at any time
have or claim to have, against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever arising on or before the date hereof
in any way relating to or arising out of the Loan Documents or any action taken
or omitted under the Loan Documents, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

 

February 28, 2014

 

 

GREEN PLAINS RENEWABLE ENERGY, INC.

 

By: /s/ Patrich Simpkins 
Name: Patrich Simpkins 
Title:  EVP – Finance and Treasurer

Signature Page to Acknowledgment and Agreement to

Second Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Aggregate Commitment Amounts

 

I.



Aggregate Revolving Term Commitment Amount

Applicable Period

Aggregate Revolving Term Commitment Amount

Closing Date to and including March 31, 2012

$51,066,000.00

April 1, 2012 to and including September 30, 2012

$48,386,000.00

October 1, 2012 to and including March 31, 2013

$45,706,000.00

April 1, 2013 to and including September 30, 2013

$43,026,000.00

October 1, 2013 to but excluding the Second Amendment Effective Date

$40,346,000.00

Second Amendment Effective Date to but excluding the Revolving Term Commitment
Termination Date

$20,000,000.00

Revolving Term Commitment Termination Date and thereafter

$0

 

II.Aggregate Term A Commitment Amount$13,013,902.81

III.Aggregate Term B Commitment Amount$13,400,000.00

 

IV.Aggregate Term C Commitment Amount$20,346,000.00

 

 

Ex. D

--------------------------------------------------------------------------------

 

 

Exhibit E

Revolving Term Facility Borrowing Request

[_______________, _____]

 

To:CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

Attention:  Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February 9, 2012 (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto and CoBank, ACB, as Administrative Agent
for the Lenders.  As used herein, capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement, we hereby request or confirm
our request for a Borrowing under the Revolving Term Facility on the date, of
the type(s) and in the amount(s) specified in Annex I attached hereto and
request or confirm our request that each Lender make Revolving Term Advance(s)
in such Lender’s Percentage of the requested Borrowing (the “Requested
Advances”).

To induce the Lenders to make the Requested Advances, we hereby represent and
warrant to the Lenders that:

(a)As of the date hereof and before giving effect to the Requested Advances, the
Revolving Term Facility Outstanding Amount was [$____________________].  After
giving effect to the Requested Advances, the Revolving Term Facility Outstanding
Amount will be [$__________________].

(b)No Default or Event of Default exists, or will result from the making of the
Requested Advances.

(c)The conditions precedent set forth in Section 3.2 of the Credit Agreement are
fully satisfied as of the date of the Requested Advances.

 

GREEN PLAINS HOLDINGS II LLC

By: ________________________________

Name: ___________________________

Title: ___________________________

 

 





Ex. E

--------------------------------------------------------------------------------

 

ANNEX I

to Revolving Term Facility Borrowing Request

dated [_______________, ____]

 

Amount of Borrowing Request

Type of Advance (Base Rate Advance, Quoted Rate Advance or LIBOR Advance)

Date of Borrowing

Interest Period (LIBOR Advance) or Quoted Rate Period (Quoted Rate Advance)

Expiry Date of Interest Period (LIBOR Advance) or Quoted Rate Period (Quoted
Rate Advance)

LIBO Rate or Quoted Rate (if applicable)*

 

 

 

 

 

 

 

 

 

 

 

 

* [To be completed by Administrative Agent]

 

 

Ex. E

--------------------------------------------------------------------------------

 

 

Exhibit F

Notice of Conversion to LIBO Rate or Quoted Rate

[_______________, _____]

 

To:CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

Attention:  Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February 9, 2012 (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto and CoBank, ACB, as Administrative Agent
for the Lenders.  As used herein, capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Pursuant to Section 2.3 of the Credit Agreement, we hereby request or confirm
our request that Loans in the aggregate amount(s) specified in Annex I attached
hereto be converted into LIBOR Loans or Quoted Rate Loans (the “Requested
Conversion(s)”) on the date(s) and for the Interest Period(s) or Quoted Rate
Period(s) specified in Annex I attached hereto and that each Lender make such
conversion(s) in such Lender’s Percentage of the Requested Conversion(s).

To induce the Lenders to make the Requested Conversion(s), we hereby represent
and warrant to the Lenders that no Default or Event of Default exists or will
result from the making of any Requested Conversion(s).

 

GREEN PLAINS HOLDINGS II LLC 

By: ________________________________

Name: ___________________________

Title: ___________________________

 





Ex. F

--------------------------------------------------------------------------------

 

 

ANNEX I

to Notice of Conversion to LIBO Rate or Quoted Rate
dated [_________, _____]

 

 

Request to Convert into LIBOR Loans

 

Facility under which Loans to be Converted are Outstanding

Type of Loan to be Converted

Amount to be Converted

Date of Conversion

Interest Period

Expiry Date of Interest Period

LIBO Rate*

 

 

 

 

 

 

 

 

 

Request to Convert into Quoted Rate Loans

 

Facility under which Loans to be Converted are Outstanding

Type of Loan to be Converted

Amount to be Converted

Date of Conversion

Quoted Rate Period

Expiry Date of Quoted Rate Period

Quoted   Rate*

 

 

 

 

 

 

 

 

* [To be completed by Administrative Agent]

 

 

 

Ex. G

--------------------------------------------------------------------------------

 

 

Exhibit G

Notice of Rollover of LIBO Rate or Quoted Rate

[_______________, _____]

 

To:CoBank, ACB, as Administrative Agent

5500 South Quebec Street

Greenwood Village, CO 80111

Attention:  Syndications

We refer to that certain Amended and Restated Credit Agreement dated as of
February 9, 2012 (as amended, restated, supplemented or otherwise modified to
date, the “Credit Agreement”) by and among GREEN PLAINS HOLDINGS II LLC, certain
Lenders from time to time party thereto and CoBank, ACB, as Administrative Agent
for the Lenders.  As used herein, capitalized terms defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Pursuant to Section 2.4 of the Credit Agreement, we hereby request or confirm
our request that LIBOR Loans or Quoted Rate Loans in the aggregate amount(s)
specified in Annex I attached hereto be renewed (the “Requested Renewal(s)”) on
the date(s) and for the Interest Period(s) or Quoted Rate Period(s) specified in
Annex I attached hereto and that each Lender make such renewal(s) in such
Lender’s Percentage of the Requested Renewal(s).

To induce the Lenders to make the Requested Renewal(s), we hereby represent and
warrant to the Lenders that no Default or Event of Default exists or will result
from the making of any such Requested Renewal(s).

 

GREEN PLAINS HOLDINGS II LLC

By: ________________________________

Name: ___________________________

Title: ___________________________

 





Ex. G

--------------------------------------------------------------------------------

 

 

ANNEX I

to Notice of Rollover of LIBO Rate or Quoted Rate

dated _________, _____

 

Request to ROLLOVER LIBOR Loans

 

Facility under which Loans to be Renewed are Outstanding

Amount to be Renewed

Expiry Date of Current Interest Period

New Interest Period

Expiry Date of New Interest Period

New LIBO Rate*

 

 

 

 

 

 

 

 

Request to ROLLOVER Quoted Rate Loans

 

Facility under which Loans to be Renewed are Outstanding

Amount to be Renewed

Expiry Date of Current Quoted Rate Period

New Quoted Rate Period

Expiry Date of New Quoted Rate Period

New Quoted   Rate*

 

 

 

 

 

 

 

* [To be completed by Administrative Agent]

 

Ex. G

--------------------------------------------------------------------------------

 

 

Exhibit K

 

Term C Note

 

$__________________________, ___________

__________ __, 20__

For value received, GREEN PLAINS HOLDINGS II LLC, a Delaware limited liability
company(the “Borrower”), hereby promises to pay to the order of
[________________, a ______________________] (the “Lender”), at such place as
the Administrative Agent under the Credit Agreement defined below may from time
to time designate in writing, in lawful money of the United States of America
and in immediately available funds, the principal sum
of [_____________________ Dollars ($_________)], together with interest on the
unpaid principal balance hereof outstanding from time to time at such interest
rates and payable at such times as specified in that certain Amended and
Restated Credit Agreement dated February 9, 2012 by and among the Borrower, the
Lender, certain other Lenders from time to time party thereto and CoBank, ACB,
as Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

This Note is a Term C Note as defined in the Credit Agreement, and is issued
subject, and pursuant, to the Credit Agreement, which among other things,
provides for the amount and date of payments of principal and interest required
hereunder, acceleration of the maturity hereof upon the occurrence of an Event
of Default (as defined in the Credit Agreement), and prepayment hereof upon the
occurrence of certain events.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

GREEN PLAINS HOLDINGS II LLC 

By: _________________________________

Name: ___________________________

Title: ____________________________

 

 

 



Ex. G

--------------------------------------------------------------------------------